Case 8:17-cv-00838-JLS-JDE Document 184-2 Filed 11/23/20 Page 1 of 4 Page ID
                                 #:7693




                       EXHIBIT A
Case 8:17-cv-00838-JLS-JDE Document 184-2 Filed 11/23/20 Page 2 of 4 Page ID
                                 #:7694
Case 8:17-cv-00838-JLS-JDE Document 184-2 Filed 11/23/20 Page 3 of 4 Page ID
                                 #:7695
Case 8:17-cv-00838-JLS-JDE Document 184-2 Filed 11/23/20 Page 4 of 4 Page ID
                                 #:7696
